Citation Nr: 0939561	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-19 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, 
Arkansas


THE ISSUE

Entitlement to payment for unauthorized private medical 
expenses incurred at Baptist Medical Center in Little Rock, 
Arkansas for the period from March 26, 2007, through April 3, 
2007.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 determination of a 
Medical Administration Services (MAS) of a Department of 
Veterans Affairs Medical Center (VAMC) in Little Rock, 
Arkansas which approved payment for unauthorized private 
medical expenses incurred at Baptist Medical Center from 
March 23, to March 25, 2007, but denied payment for expenses 
incurred for the period from March 26, to April 3, 2007.

The claimant in this case is a private medical provider who 
treated the Veteran from March 23, 2007, to April 3, 2007.


REMAND

The claimant's June 2008 Substantive Appeal contains a 
request for a hearing at a local VA office before a member of 
the Board.  As such hearing has not yet been conducted, this 
matter should be REMANDED to schedule the claimant for a 
hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the claimant for a hearing at a 
local VA office before a member of the 
Board.  Appropriate notification should be 
given to the appellant and the 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

	                  
_________________________________________________
	MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



